NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              EDWIN COLON-RIVERA,
                Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7110
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-3060, Judge Alan G. Lance Sr.
                ______________________

                Decided: April 12, 2013
                ______________________

   KENNETH M. CARPENTER, Carpenter, Chartered, of
Topeka, Kansas, argued for claimant-appellant.

    K. ELIZABETH WITWER, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respond-
ent-appellee. With her on the brief were STUART F.
DELERY, Acting Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and MARTIN F. HOCKEY, JR., Assis-
2                           EDWIN COLON-RIVERA   v. SHINSEKI

tant Director. Of counsel on the brief were DAVID J.
BARRANS, Deputy Assistant General Counsel, and
AMANDA R. BLACKMON, Attorney, United States Depart-
ment of Veterans Affairs, of Washington, DC.
                ______________________

    Before MOORE, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM .
    Edwin Colon-Rivera appeals from the final decision of
the U.S. Court of Appeals for Veterans Claims (CAVC).
The CAVC upheld the finding by the Board of Veterans
Appeals (Board) that the Department of Veterans Admin-
istration (VA) satisfied its duty to assist Mr. Colon-Rivera
in developing his claim. See 38 U.S.C. § 5103A. Mr.
Colon-Rivera challenges that finding on appeal. We
conclude that we lack jurisdiction over Mr. Colon-Rivera’s
appeal.
    Our jurisdiction over CAVC appeals is strictly limited
by statute. We have jurisdiction over “all relevant ques-
tions of law, including interpreting constitutional and
statutory provisions.” 38 U.S.C. § 7292(d)(1). We lack
jurisdiction, however, over any “challenge to a factual
determination” or “challenge to a law or regulation as
applied to the facts of a particular case” absent a constitu-
tional issue. 38 U.S.C. § 7292(d)(2).
     A determination that the VA satisfied its duty to as-
sist in a particular case is generally a finding of fact. See
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008);
Garrison v. Nicholson, 494 F.3d 1366, 1370 (Fed. Cir.
2007). Here, the Board found that the VA satisfied its
duty to assist and that “additional development efforts
would serve no useful purpose.” J.A. 148. The CAVC
upheld this finding. J.A. 5. In light of this decision, we
need not address the issue of waiver. We thus lack juris-
diction over Mr. Colon-Rivera’s appeal.
EDWIN COLON-RIVERA   v. SHINSEKI   3
                      DISMISSED